United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
HEALTH CARE SYSTEM, Fargo, ND, Employer )
__________________________________________ )
S.J., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0783
Issued: April 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 24, 2017 appellant filed a timely appeal from a November 16, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she was totally
disabled beginning August 9, 2013 due to her accepted employment injuries.
FACTUAL HISTORY
On June 20, 2013 appellant, then a 51-year-old industrial hygienist, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a closed head injury, broken left fibula, left ankle
sprain, and contusion of her head and right side on June, 18, 2016 when she fell on the sidewalk
1

5 U.S.C. § 8101 et seq.

hitting her head and side as well as twisting her ankle. The employing establishment indicated
that she was in the performance of duty when the June 18, 2016 incident occurred. On August 2,
2013 OWCP accepted appellant’s claim for concussion without loss of consciousness, left ankle
sprain, and fracture of the left tibia.
In an August 7, 2013 note, Peggy Maasjo, a nurse practitioner,2 released appellant to return
to light-duty work three days a week working four-hour shifts. Appellant was to avoid working
on the computer for more than 30 minutes at a time and stop working if her headache worsened.
She also had a lifting restriction of 15 pounds.
On August 9, 2013 appellant resigned from the employing establishment effective that
date. She filed an August 30, 2013 claim for compensation (Form CA-7) requesting wage-loss
compensation from August 9, 2013 to September 27, 2014. Appellant’s supervisor indicated that
appellant returned to work on August 9, 2013 in a limited-duty job working three days a week four
hours a day with no more than 30 minutes on the computer. Appellant was to return to work on
August 9, 2013, but resigned within two hours of her return to work and was paid sick leave, but
used 1.25 hours of leave without pay. She later requested wage-loss benefits through
October 25, 2013.
In a November 21, 2013 letter, OWCP noted that appellant returned to work on August 9,
2013 and was given a light-duty assignment to accommodate her job restrictions, but resigned
from her position on that date. It requested that she provide a statement explaining the reasons for
her resignation, a copy of the job offer provided her on August 9, 2013, and a copy of the
notification of personnel action indicating the reason for her resignation. OWCP also requested
medical evidence supporting appellant’s disability for work.
On November 27, 2013 the employing establishment indicated that appellant returned to
work at noon on August 9, 2013 and resigned shortly thereafter due to another issue. It provided
appellant’s date-of-injury job description including her physical requirements of carrying sampling
equipment and extended periods of standing and walking while performing surveys.
In an undated memorandum, appellant requested a transitional work assignment due to a
work-related injury. Her supervisor indicated that appellant’s current position had been modified
to accommodate medical restrictions. Appellant’s supervisor added a handwritten note dated
November 27, 2013 indicating that she “was going to have [appellant] do administrative work
during this transitional time.” An August 9, 2013 notification of personnel action indicated that
appellant gave no reason for her resignation.

2

When Ms. Maasjo submitted this note in August 2013, it was not medical evidence as she is not a physician under
FECA. Certain healthcare providers such as physician assistants, nurse practitioners, physical therapists, and social
workers are not considered physicians as defined under FECA. See 5 U.S.C. § 8101(2); Charles H. Tomaszewski, 39
ECAB 461 (1988). Thus, their opinions will not suffice for purposes of establishing entitlement to FECA benefits.
K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a nurse
practitioner will be considered medical evidence only if countersigned by a qualified physician. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013). This note was signed
by Dr. Steven Nordmark on January 15, 2016, at which point it became medical evidence.

2

In a December 10, 2013 letter, appellant reported that she made arrangements to return to
work on August 9, 2013 based on conversations with Ms. Maasjo, regarding her ongoing ankle
and brain injuries. She arrived at the employing establishment at 12:30 p.m. and attempted to log
into her computer, but was denied access. Appellant noted that some files were missing from the
filing cabinets. Her supervisor instructed appellant to accompany her to human resources and once
there informed her that she was the subject of an administrative investigation. Appellant was
accused of forging a contractor’s signature on maintenance documents. She denied these
allegations. Appellant noted that her mental and health limitations prohibited her from being able
to complete her defense. She alleged, “I was not able to think clearly, extremely confused, and
intimidated. I felt my only option was to resign.” Appellant asserted that no light-duty assignment
or paperwork was discussed, provided, or initiated during her time at the employing establishment
on August 9, 2013. She alleged that her ankle injury healed as of September 2013, but that she
continued to experience brain injury problems including memory loss, vomiting, headache,
sleeplessness, dizziness, and poor spatial recognition.
Dr. Kenneth Stone, a clinical psychologist, examined appellant on December 16, 2013. He
diagnosed depressive disorder. Dr. Stone found evidence of cognitive problems and reported
appellant’s symptoms of memory problems and headaches. He found that she was disabled and
attributed her disability to cognitive defects including memory and executive functioning, and
daily headaches rather than depression.
On February 22, 2014 appellant completed a statement and asserted that her claim was
initially approved as a quick close case. She contacted the claims examiner who changed her claim
to open for the conditions of closed fracture of the fibula, second degree ankle sprain with ruptured
tendons, and a severe concussion. Appellant asserted that she was not able to continue working,
that she was not offered light duty, and that she resigned from the employing establishment in
August 2013. She asserted that she had ongoing issues with short-term memory loss, and atypical
dementia. Appellant alleged that she could not drive properly, remember verbal instructions, and
had difficulty performing any new task. She noted that she had a difficult time finding and keeping
sustainable work.
On March 10, 2014 Dr. Stone diagnosed depressive disorder and on March 27, 2014 he
opined that appellant had a traumatic brain injury. He found that this condition significantly
interfered with appellant’s ability to obtain and maintain gainful employment. Dr. Stone found
that appellant’s memory, attention, and concentration were significantly impaired. He determined
that appellant struggled with many basic functions. Dr. Stone noted, “As such, I do not believe
either [appellant’s] sleep or her mood difficulties are sufficient to account for her current cognitive
difficulties and do believe that she suffers with some type of brain injury. I also am assuming this
occurred with her accident on June 18, 2013.”
In a June 19, 2014 telephone memorandum, a claims examiner reported that the employing
establishment confirmed that it did not provide appellant with the undated memorandum on
August 9, 2013 indicating that her current position had been modified to accommodate her work
restrictions when she returned to work on August 9, 2013. Instead, the employing establishment
discussed issues not related to workers’ compensation and, after the discussion, she resigned from
her job. Appellant did not work the day she resigned.

3

By decision dated February 25, 2015, OWCP denied appellant’s claim for compensation.
It found that she resigned for reasons unrelated to her accepted employment injuries. OWCP noted
that the medical evidence of record failed to establish appellant’s disability for all work was due
to the accepted June 18, 2013 employment injuries.
On January 15, 2016 Dr. Steven Nordmark, a Board-certified internist, countersigned a
series of Ms. Maasjo’s treatment notes. He countersigned a June 24, 2013 note, describing
appellant’s history of injury, including that appellant was conducting a nursing home inspection,
walked out of the building, rolled her left ankle, fell, and hit her right forehead on a cement
sidewalk. Dr. Nordmark noted appellant’s symptoms and diagnosed severe concussion, still
symptomatic, and fractured left malleolus. He found that appellant was totally disabled.
Dr. Nordmark countersigned Ms. Maasjo’s July 1, 2013 note and found that appellant remained
disabled. He countersigned Ms. Maasjo’s August 7, 2013 note3 and indicated that appellant could
provisionally return to work part-time four-hour shifts, three days a week for two weeks. Lifting
was restricted to 15 pounds and appellant could work on a computer for no more than 30 minutes
at a time. She was to stop work if she had recurrent headaches or more memory problems. In an
August 13, 2013 note, appellant reported that she returned to work on August 9, 2013 and was
accused of forging a signature. She felt entirely overwhelmed and developed an instant headache.
Appellant excused herself and turned in her badge and keys. In driving home, she hit her mailbox
and then the rear door of her van hit her on the head, after she lifted it. Appellant had a contusion
on the frontal area, but did not lose consciousness. Dr. Nordmark diagnosed a relapse of her
concussion symptoms and found that she was totally disabled for two weeks. In a November 6,
2013 note, he indicated that appellant was totally disabled as a direct result of her June 18, 2013
employment injury with a cognitive disorder related to her head injury. A December 10, 2013
note diagnosed benign position vertigo and history of a concussion in June 2013 with persistent
memory issues and headaches.
On February 2, 2016 Dr. Nordmark countersigned a June 18, 2014 note from Ms. Maasjo
diagnosing anxiety state, post-contusion syndrome, depressive disorder, tinnitus, insomnia sleep
disturbance, and history of traumatic brain injury. He requested that OWCP include these
conditions as accepted due to appellant’s June 18, 2013 employment injury. Dr. Nordmark also
countersigned a March 27, 2014 note from Ms. Maasjo, and found that appellant had a brain injury
based on her current cognitive difficulties. On February 2, 2016 he countersigned a June 14, 2014
note from Ms. Maasjo indicating that appellant was totally disabled due to her June 18, 2013
employment injury.
Appellant requested reconsideration on February 4, 2016. She noted that she was not
requested to provide a reason for her resignation. Appellant argued that she was not offered
suitable work and that the employing establishment did not intend to offer her light duty. She
asserted that she was not mentally competent to participate in the August 9, 2013 investigative
meeting due to her brain injury. Appellant alleged that she remained disabled due to her June 18,
2013 injuries. She resubmitted Dr. Stone’s March 27 2014 report.

3

See supra note 2.

4

In a letter dated July 13, 2016, the employing establishment noted that appellant had
received disability retirement benefits and requested that traumatic brain injury be accepted as due
to her employment injury.
In an August 22, 2016 note, Dr. Eugeniu V. Muntean, a Board-certified neurologist, opined
that the additional conditions of anxiety state, postconcussion syndrome, chronic migraine,
depressive disorder, tinnitus, insomnia sleep disturbance, and vertigo were “a direct result of the
head injury [appellant] sustained at work on June 18, 2013.” In a report dated October 12, 2016,
he opined “These disorders are in direct correlation with an impairment of cognitive, physical, and
psychosocial functions, associated with her traumatic brain injury.” Dr. Muntean noted in
October 2015 that appellant was unable to understand or remember complex instructions,
remember rules and regulations, drive vehicles, or machinery, prepare complex reports, analyze
data, prepare and present classes, handle money, or handle emergency situations.
By decision dated November 16, 2016, OWCP denied modification of the February 25,
2015 decision finding that appellant was released to return to part-time work on August 9, 2013,
but after an investigative meeting she resigned from her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.5
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establish that she can perform the light-duty position, the employee has the burden of proof to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that she cannot perform such light duty. As part of this burden, the employee
must show a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the light-duty requirements.6
In cases where employment has in fact been terminated for misconduct and disability is
subsequently claimed, the Board has noted that in general the term disability under FECA means
incapacity because of injury in employment to earn the wages which the employee was receiving

4

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury, but no
loss of wage-earning capacity).
6

Terry R. Hedman, 38 ECAB 222 (1986).

5

at the time of such injury.7 Where employment is terminated, disability benefits would be payable
if the evidence of record established that the claimant was terminated due to injury-related physical
inability to perform assigned duties or the medical evidence of record established that the claimant
was unable to work due to an injury-related disabling condition.8 The Board has held that, when
a claimant stops work for reasons unrelated to her accepted employment injury, she has no
disability within the meaning of FECA.9
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.10 When the medical evidence establishes
that the residuals of an employment injury are such that, from a medical standpoint, they prevent
the employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.11 Causal
relationship is a medical issue and the medical evidence required to establish causal relationship
is rationalized medical evidence.12 Rationalized medical evidence is medical evidence which
includes a physician’s detailed medical opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.13 Neither the fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.14
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that she was
totally disabled beginning August 9, 2013 due to her accepted employment injuries.

7

See V.M. Docket No 16-0062 (issued May 18, 2016); Ralph Dennis Flanagan, Docket No. 94-1569 (issued
May 28, 1996).
8

Id.

9

E.S., Docket No. 11-0657 (issued February 9, 2012); see John W. Normand, 39 ECAB 1378 (1988).

10

See Fereidoon Kharabi, 52 ECAB 291 (2001).

11

H.G., Docket No. 14-0143 (issued April 16, 2014).

12

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

Leslie C. Moore, 52 ECAB 132 (2000).

14

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

OWCP accepted appellant’s claim for concussion without loss of consciousness,15 left
ankle sprain, and left tibia fracture. Appellant’s physician, Dr. Nordmark, indicated on January 15,
2016 that appellant could return to part-time work on August 7, 2013 for four hours a day, three
days a week for two weeks. He restricted lifting to 15 pounds and computer work to 30 minutes
at a time. If she had recurrent headaches or more memory problems, appellant was to stop work.
The record establishes that appellant reported to the employing establishment on August 9,
2013 to return to part-time light-duty work, but did not perform any work duties on that date. She
arrived at the employing establishment at 12:30 p.m. and shortly thereafter attended a meeting
where she was informed that she was the subject of an administrative investigation. Appellant was
accused of forging a contractor’s signature on maintenance documents. She denied these
allegations. Appellant asserted that her mental and health limitations prohibited her from being
able to complete her defense. She alleged, “I was not able to think clearly, extremely confused,
and intimidated. I felt my only option was to resign.” Appellant submitted a letter of resignation
on August 9, 2013, effective that date. The August 9, 2013 notification of personnel action
indicated that appellant gave no reason for her resignation.
The Board notes that the medical evidence suggests that appellant was capable of
performing light-duty work on August 9, 2013. The Board has held that when a claimant stops
work for reasons unrelated to the accepted work injury, she has no disability within the meaning
of FECA.16 In this case, appellant resigned without no offered reasons. Her voluntary resignation
does not establish total disability on or about August 9, 2013 because it had nothing to do with her
ability to perform work.17 Disability benefits are only payable if the evidence establishes that the
claimant was unable to work at some point thereafter due to a work-related disabling condition.18
Appellant has not submitted medical evidence establishing that she was disabled due to her
accepted employment injuries on or after August 9, 2013. The medical evidence of record
addresses appellant’s disability for work due to additional conditions not accepted by OWCP
including Dr. Stone’s diagnosis of cognitive problems and traumatic brain injury. Dr. Muntean
also diagnosed additional conditions not accepted by OWCP including anxiety state,
postconcussion syndrome, chronic migraine, depressive disorder, tinnitus, insomnia sleep
disturbance, and vertigo. He opined that these conditions were “a direct result of the head injury
[appellant] sustained at work on June 18, 2013” and were “associated with her traumatic brain
injury.” Where an employee claims conditions not accepted or approved by OWCP were due to
an employment injury, appellant bears the burden of proof to establish that the condition is causally
related to the work injury.19 Neither Dr. Stone nor Dr. Muntean explained the reasons why she
15

The Board notes that the medical evidence consistently supports that appellant briefly lost consciousness on
June 18, 2016.
16
See M.T., Docket No. 17-1240 (issued November 14, 2017); D.G., Docket No. 16-0216 (issued July 7, 2016);
Carolyn R. Gray, Docket No. 05-1700 (issued June 20, 2006); John W. Normand, supra note 9.
17

See 20 C.F.R. § 10.5(f); E.S., supra note 9; see also D.G., id; Lester Covington, 47 ECAB 539, 542 (1996);
Major W. Jefferson, III, 47 ECAB 295, 298 (1996).
18

M.T., supra note 16.

19

L.N., Docket No. 16-0137 (issued October 14, 2016); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

was totally disabled due to her accepted conditions. Neither physician explained how and why the
additional conditions were causally related to the accepted employment injuries. A physician’s
opinion on causal relationship between a claimant’s employment injury and additional conditions
or disability is not conclusive simply because it is rendered by a physician. To be of probative
value, the physician must provide rationale for the opinion reached. Where no such rationale is
present, the medical opinion is of diminished probative value.20
Appellant also submitted a series of notes from Dr. Nordmark. In the countersigned
August 13, 2013 note, Dr. Nordmark diagnosed a relapse of her concussion symptoms and found
that she was totally disabled for two weeks. On January 15, 2016 he diagnosed benign position
vertigo and history of a concussion in June 2013 with persistent memory issues and headaches.
Dr. Nordmark indicated that appellant was totally disabled as a direct result of her June 18, 2013
employment injury with a cognitive disorder related to her head injury. He also diagnosed the
additional conditions of diagnosing anxiety state, postcontusion syndrome, depressive disorder,
tinnitus, insomnia sleep disturbance, and history of traumatic brain injury. While Dr. Nordmark
attributed appellant’s additional diagnosed conditions to her accepted employment injury, these
reports are of limited probative value without rationale to explain how and why the additional
conditions resulted from her accepted work injury and further explaining how these conditions
resulted in total disability on and after August 9, 2013 due to her accepted employment injuries.21
Although appellant alleged that she was disabled on and after August 9, 2013, due to her
accepted employment injuries, the medical evidence of record does not establish that her claimed
disability was related to her accepted employment injuries. The Board finds that she has failed to
submit rationalized medical opinion evidence establishing that her disability on or after August 9,
2013 was causally related to her accepted employment injury, and thus, she has not met her burden
of proof.22
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she was
totally disabled beginning August 9, 2013 due to her accepted employment injuries.

20

L.N., id.

21

M.T., supra note 16.

22

L.N., supra note 19.

8

ORDER
IT IS HEREBY ORDERED THAT the November 16, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.23
Issued: April 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

23
Colleen Duffy Kiko, Judge, participated in the original decision, but was no longer a member of the Board
effective December 11, 2017.

9

